 

Fill in this information to identify your case: FILED

United States Bankruptcy Court for the:

Northern District of California SEP 3 0 2019

Case number (ifknowny, Chapter you are filing under: BANKRUPTCY COURT
: OAKLAND, CALIFORNIA
Q) Chapter 11
QO) Chapter 12
Q le C) Check if this is an

amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/15

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 4: CEA Yourself

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only In a Joint Case):
1. Your full name
Write the name that is on your Evelyn N/A
government-issued piclure —_ = a __
identification (for example, girsiname First name
your driver's license or J. _ _
passport). Middle name Middle name
Blackmon

Bring your picture
identification to your meeting Last name Last name
with the trustee.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Suffix (Sr., Jr I, HI) Suffix (Sr., Jr., Wl, Hl)
2. All other names you N/A N/A
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name : First name 7
Middle name ” Middle name
Last name Last name
3. Only the last 4 digits of
. : = - 8 0 3 1 _ -
your Social Security a XX — _ SS me xx —
number or federal OR OR
Individual Taxpayer 9 9
Identification number XX XK XX = XX -
(ITIN)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 1 of 54
Debtor 1

Evelyn J. Blackmon

 

Firel Mame

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

_ 5, Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

Case: 19-42212

Mirtle Mare

Last Nana

About Debtor 1:

(2 | have not used any business names or EINs.

Case number (i known)

 

About Debtor 2 (Spouse Only In a Joint Case):

Q) | have not used any business names or EINs.

 

Business name

Business name

 

Business name

1300 Rumrill Blvd.

Number Street

 

Bldg. 6, Apt. 222

 

94806

San Pablo CA
City ZIP Code

City State

 

Contra Costa
County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

Check one:

U1 Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

C) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

Voluntary Petition for Individuals Fillng for Bankruptcy

Business name

If Debtor 2 lives at a different address:

 

Number Streel

 

 

City State ZIP Code

 

County

If Debtor 2’s mailing address is different from
yours, filt it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

Check one:

U) Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

Q) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

page 2

Doc# 1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 2 of 54
Debtor 1

Evelyn J. Blackmon

Case number {it known),

 

Firal Name

Middle Name

Last Name

ee Tell the Court About Your Bankruptcy Case

 

7. The chapter of the
Bankruptcy Code you
are choosing to file
under

8. How you will pay the fee

9. Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

14. Do you rent your
residence?

Official Form 101

Case: 19-42212

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

1] Chapter 7

C) Chapter 11
CJ Chapter 12
C) Chapter 13

C1 | will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

(J) | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

MW | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

WI No
QO) Yes. District = When Case number
MM/ DD/YYYY
District When _ Case number _ _
MM/ DD/YYYY
District When = Case number _
MM/ DD/YYYY
Wd No
C] Yes. Debtor Relationship to you
District When Case number, if known_
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known
MM/DD/YYYY
LINo. Goto line 12.
b4 Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
residence?

kA No. Go to line 12

C) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with
this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

Doc# 1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 3 of 54
Debtor 1

Evelyn J. Blackmon : __ Case number (it known

 

 

First Nama Middle Name

LastName

Ca Report About Any Businesses You Own as a Sole Proprietor

12,

43.

 

Are you a sole proprietor
of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of smail

business debtor, see
11 U.S.C. § 101(51D).

{Z No. Go to Part 4.

Q] Yes. Name and location of business

 

Name of business, if any

 

Number Street

City ‘State ZIP Code

Check the appropriate box to describe your business:

() Health Care Business (as defined in 11 U.S.C. § 101(27A))
) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
QQ) Stockbroker (as defined in 11 U.S.C. § 101(53A))

QO) Commodity Broker (as defined in 11 U.S.C. § 101(6))

LJ None of the above

If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

W No. tamnot filing under Chapter 11.

QU No. lam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

C) Yes. ! am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Ea Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14,

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

Case: 19-42212

{A No
() Yes. What is the hazard?

 

 

lf immediate attention is needed, why is it needed?

 

 

Where is the property?

 

 

 

Number Street
City Stale ZIP Code
Voluntary Petition for Individuals Fillng for Bankruptcy page 4

Doc# 1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 4 of 54
Debtor 1 Evelyn J. Blackmon

 

First Name Middle Name

Last Name

Case number (f know)

 

ea Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

Mi | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed thls bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Ch certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

QC) tam not required to receive a briefing about
credit counseling because of:

QO) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CJ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

L) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Jolnt Case):

You must check one:

QC) received a briefing from an approved credit
counseling agency within the 180 days before |
filed thls bankruptcy petition, and | received a
certiflcate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

UL) | recelved a brlefing from an approved credit
counseling agency within the 180 days before |
flled this bankruptcy petitlon, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Ch certify that | asked for credit counseling
services from an approved agency, but was
unable to obtaln those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

UL) tam not required to receive a briefing about
credit counseling because of:

CO) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

(J Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 5 of 54
Debtor 1

Evelyn J. Blackmon

Case number (if kaw)

 

 

First Name

Middle Name

Last Name

Co Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

Q) No. Go to line 16b.
W Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

\A No. Go to line 16c.
UO) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

QC) No.

kA Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

| am not filing under Chapter 7. Go to line 18.

1] No
OC) Yes
6A 1-49 C) 1,000-5,000 QC) 25,001-50,000
LJ 50-99 C) 5,001-10,000 Q) 50,001-100,000
Q 100-199 C) 10,001-25,000 () More than 100,000
QO) 200-999
(4 $0-$50,000 L) $1,000,001-$10 million Q) $500,000,001-$1 billion

U $50,001-$100,000
QO $100,001-$500,000
UC) $500,001-$1 million

A $0-$50,000

C) $50,001-$100,000
QC) $100,001-$500,000
C) $500,001-$1 million

LC) $10,000,001-$50 million
C) $50,000,001-$100 million

OQ $100,000,001-$500 million

QC) $1,000,001-$10 million

C) $10,000,001-$50 million
L) $50,000,001-$100 million
C) $100,000,001-$500 million

C2 $1,000,000,001-$10 billion
QO) $10,000,000,001-$50 billion
QO) More than $50 billion

OU $500,000,001-$1 billion

C2 $1,000,000,001-$10 billion
C2 $10,000,000,001-$50 billion
C) More than $50 billion

 

For you

Official Form 101

| have examined this petition, and | declare under penalty of perjury thal the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in en up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S/C/ §§ 152, 1341/1519, an uy }
PAK Onin x
Signature of Debtor 2

cweatedn 4 i fr

YYY

 

 

Signature of Debtor 2

i Executed on
YO

MM / DD /YYYY~

Voluntary Petition for Individuals Filing for Bankruptcy page 6

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 6 of 54
Debtor 1 Evelyn J. Blackmon

Fins| Name Maddie Marne Last Nene

Case number (it kaw),

: |, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
For your attorney, if you are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the rellef
represented by one avallable under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an Inquiry that the information in the schedules filed with the petition is Incorrect.

by an attorney, you do not

 

 

 

 

 

need to file this page. x
Date
Signature of Attorney for Debtor MM / OD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code

Contact phone

Email address

 

Bar number

State

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 7 of 54
Debtor 1 Evelyn J. Blackmon

Case number (if knawn)

 

Firs| Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

CL} No

W ves

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

LI No
\ Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
CJ No

W Yes. Name of Person Alice Gill _
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attornéy may cause me to lose my rights or property if | do not properly handle the case.

lj v AL inl x

 

 

 

 

Signalure of Mebtor : Signature of Debtor 2
Date F(A] // 4 Date ee _
MM/ DD | YY¥Y¥¥ MM/ DD /YYYY
Contact phone _ Contact phone
Cell phone (510) 685-6165 Cell phone
Email address Email address
Voluntary Petition for Individuals Filing for Bankruptcy page 8

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 8 of 54
Fill in this information to identify your case:

Debtori1 Evelyn J. Blackmon

Firat Maune Middle Name Las! Nome

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of California

 

Case number C) Check if this is an
(if known) amended filing

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filling amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Ea Summarize Your Assets

 

Your assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from SCHEQUIC A/B ....cceccccsssssssssssscssecssssesucavcrsssessesussessessessesersensssrsesansavarsavsavsevanssvaneanerse $ __0.00
1b. Copy line 62, Total personal property, from SCHECUIO A/B ....scccccsccccesvessiassisavesvessevestsssssseastrevssivssvsvieveseeveavssvaseseeseseseecees $ 3,000.00
ic. Copy line 63, Total of all property on Schedule A/B .......-cesesssesssveesveneesarsvnsrevsvenvsenecssercesucrasautsicanssactsequensvayeeyeertevensveweese: $ 3,000.00

 

 

 

ir Summarize Your Liabilities

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ _____—9.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) $ 0.00
3a, Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/Fe.cc.cccc-ccccccccssssscsecsessveseesseesees Ss
3b, Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F <...ccscsecsecssessseesseosssssersereue +5 20,701.01
Your total llabilities g___ 20,701.01
Ea Summarize Your Income and Expenses

4. Schedule |: Your Income (Official Form 1061) 2 334.00
Copy your combined monthly income from line 12 of SCHEQUIE foo. cecccsescseososvssvevevssvenvessseevsssieessstess-tevavuavssreeveevesvervusservesees $0 EOS
5. Schedule J: Your Expenses (Official Form 106J) 4247.00
Copy your monthly expenses from line 22c of SCHEQUIC S ccsccccccccscscsecsvesssusvaressssacsaversssves etssayecieythaveeieyeiaseavearvevaseseeeeeaeseee S$ ETENN

Official Form 106Sum Summary of Your Assets and Liabilltles and Certain Statlstlcal information page 1 of 2

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 9 of 54
 

Debior 1 Evelyn J. Blackmon Case number (if keawe)

First Name Middle Name Last Name

 

Ez Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

() No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules,

wi Yes

7, What kind of debt do you have?

Wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

C) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14, $ 2,334.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) s «0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ «0.00
9d. Student loans. (Copy line 6f.) i 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as 5 0.00

priority claims. (Copy line 6g.) ——«
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +§ 0.00
Qg. Total. Add lines 9a through 9f $ 0.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 10 of 54
Fill in this information to identify your case and this filing:

Debtor1 Evelyn J, _ Blackmon

First Name Middle Name - Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Lasl Name

 

United States Bankruptcy Court for the: Northern District of California

Case number

 

Q) Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to thls form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

aa Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest In any residence, building, land, or similar property?

M No. Go to Part 2.

C) Yes. Where is the property?

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

 

 

Q Single-family home the amount of any secured claims on Schedule D:
41 a a Creditors Who Have Claims Secured by Property.
ad . - — QO Duplex or multi-unit building
Street address, if available, or other description ,
QQ) Condominium or cooperative Current value of the Current value of the
C) Manufactured or mobile home entire property? portion you own?
- — QC) Lana $ $
O) investment property
—____ a )3= FD) Timeshare Describe the nature of your ownership
City State ZIP Code OQ other interest (such as fee simple, tenancy by

the entireties, or a life estate), if known.
Who has an interest in the property? Check one

L) Debtor 1 only

County - O) Debtor 2 only a
CQ) Debtor 1 and Debtor 2 only QO ‘eee ‘ ine 1s , = property
see instructions

 

CI At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

 

 

 

 

Q) Single-family home the amount of any secured claims on Schedule D:
1.2 N/A ss Creditors Who Have Claims Secured by Property.
‘ = - — Q) Duplex or multi-unit building
Street address, if available, or other description . .
CY Condominium or cooperative Current value of the Current value of the
C) Manufactured or mobile home entire property? portion you own?
= Q) Land $ $
LJ Investment property
. Describe the nature of your ownership
City State ZIP Code U Timeshare interest (such as fee simple, tenancy by
QC) other the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
Q) Debtor 1 only
C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only C) Check if this is community property
C) at least one of the debtors and another (see instructions)

County

Other information you wish to add about this item, such as local
property identification number:

 

Oficial ore 74842212 Doc#1 Filed SySd/8S"EAtered: 09/30/19 10:06:38 Page 11 of 44"
 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Evelyn 3 J. Blackmon Case number ( known),
Firs! Name Middle Name Las! Name
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
F fami the amount of any secured claims on Schedule D:
1.3, N/A O Single seuillyheme Creditors Who Have Claims Secured by Property.
Street address, if available, or other description Q Duplex or multi-unit building
OQ) Condominium or cooperative Current value of the Current value of the
: entire property? portion you own?
QO) Manufactured or mobile home
Q Land $ $
QC) Investment property
City Stato ZIP Code OO Timeshare Describe the nature of your ownership
interest (such as fee simple, tenancy by
Q Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one
= () Debtor 1 only
ounty C} Debtor 2 only
() Debtor 1 and Debtor 2 only CL) Check if this is community property
UL) At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar vatue of the portion you own for all of your entries from Part 1, including any entries for pages $ 0.00
you have attached for Part 1. Write that number here. ........ccccccecee ce eee te eee een eee EEE Erne EC eH SHES E EES EeHb ES > ~ =i

 

 

 

 

Ea Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

C) No
MW Yes
3.1, Make: Nissan _
Model: Altims
Year: 2005 eat
100,0000

Approximate mileage:

Other information:

If you own or have more than one, describe here:

Make: N/A

Model:

3.2.

Year:
Approximate mileage:

Other information:

Official Form 10

Who has an interest in the property? Check one.

W Debtor 1 only

Q) Debtor 2 only

(J Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

Q) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

L) Debtor 1 only

CJ Debtor 2 only

C) Debtor 1 and Debtor 2 only

J At least one of the debtors and another

L) Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

F 769.00 0.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

 

88e§.42212 Doc#1 Filed* OUPSUHPo"Ettered: 09/30/19 10:06:38 Page 12 of 6%?
Debtor 1 Evelyn

Blackmon

 

Firs! Name Middle Name
3.3, Make: N/A
Model:
Year:

Approximate mileage:

Other information:
|

Make: N/A

Model:

3.4,

Year:
Approximate mileage:

Other information:

Who has an interest in the property? Check one.

L) Debtor 1 only

C] Debtor 2 only

() Debtor 1 and Debtor 2 only

CQ) At least one of the debtors and another

CJ Check If this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 1 only

C) Debtor 2 only

() Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Case number (if known)

Do not deduct secured claims or exemptions. Put
the amount of any secured clalms on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

4) No
Q) Yes

4.1. Make:
Model:
Year:

Other information:

If you own or have more than one, list here:

4,2, Make:
Model:
Year:

Other information:

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Who has an interest in the property? Check one
CL) Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

(1) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
C) Debtor 1 only

C) Debtor 2 only

U) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

() Check if this Is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

 

0.00
> —_—

 

 

 

Offciat Fret 42212 Doc#1 Filec*OUHOMBS’ °F ftered: 09/30/19 10:06:38 Page 13 of B¥°
Debtor 1 Evelyn J. Blackmon Case number [i kiown)

 

 

Firat Name Middle Norma Las| Name

| art 3 | Describe Your Personal and Household Items

 

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
CL) No
W Yes. Describe......... couch, chairs, table, beds, dresser

7, Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

b No
UL) Yes. Describe..........

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
bA No

C) Yes. Describe..........

9. Equipment for sports and hobbies

Examples Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

bf No
1 Yes, Describe........../

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

MW No
C) Yes. Describe.......... i

11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
QO) No
Wd Yes. Desoribe.......... : Clothes, shoes computed @ used (Goodwill) values.
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
MA No

CL) Yes. Describe.....

13. Non-farm animals
Examples: Dogs, cats, birds, horses

MW No .
Q) Yes. Describe..........3

14. Any other personal and household items you did not already list, Including any health alds you did not list

(4 No
UO) Yes. Give specific
information, ........4

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that Number here nn... ccccccessescseseseressssessneseneatseenerereravcnnrenetarsnerersnsnarepagsesensesanandsuenasesaseenenesevseseeneeeegeneeeseceustuan

Ofc eEIHE 42212 Doc#1 Filed®CetS0MS "Ei ered: 09/30/19 10:06:38

Current value of the
portlon you own?

Do not deduct secured claims
or exemptions.

 

§ 1000
i$ 0.00
$ 0.00
$. 0.00
' 0.00
§ 2,000.00
§ 0.00
3 0.00
g 0.00
|
5 3000
7 3001

 

 

 

Page 14 of 54°‘
Debtor1 Evelyn

J.

Blackmon

 

First Name

Middle Name Last Name

Eo Describe Your Financial Assets

Do you own or have any legal or equitable Interest In any of the following?

16.Cash

Case number (i known),

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

(A No

CD Ves ceccceccssssssessesssssssssssessssnssusnssavesessssevapevssapenssensyupsensssuseeessuseetsensvenyyenssnvereenansseverenegnvauapeannennneeeanosapereneansees

17. Deposits of money

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

C) No
WA Ve oiccccccccecsescrens

. Checking account:
17.2. Checking account:
17.3. Savings account:

174

Savings account:
'

17

on

Certificates of deposit:

17.6. Other financial account:

17,

47.

=

17.9. Other financial account:

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

wi No
OD YES vices

Institution or issuer name:

Other financial account:

Other financial account:

 

 

Cash usiiinainn  § 0.00
Institution name:
Befit Credit Union _ 0.00
Alliant Credit Union 0.00
Befit Credit Union 0.00
Alliant Credit Union _ 0.00

N/A

 

N/A

 

N/A
N/A
N/A

 

 

PF FP FP FHF FP CF HF HF

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

Wi No

QO) Yes. Give specific

information about

THEM... cssecccerecenes

OMAN 42212 + Doc# 1

Name of entity:

% of ownership:

 

 

|
0% 4
0% % :

 

Filed® BOOM e Ee fitered: 09/30/19 10:06:38 Page 15 of SF°
Debtor 1 Evelyn J. Blackmon Case number {it kiown)

 

 

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders,
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

YW No

C) Yes. Give specific Issuer name:
information about

 

 

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

W No
Q) Yes. List each
account separately. Type of account: Institution name:
401 (k) or similar plan: $
Pension plan: $
IRA: = $
Retirement account: $
Keogh: - —— $
Additional account: _ $
Additional account: _ $
22, Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
(4 No
CDV OS ooo Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: g
Water: $
Rented furniture: — - = $
Other: ———— + — i $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
WI No
7 Issuer name and description:
$
$
$

 

Officio Ferm dA 42212 Doc#1 Filec* OUP PO ET Mered: 09/30/19 10:06:38 Page 16 of B®
Debtor 1 Evelyn J. Blackmon Case number (if known).

Firat Norrie Middle Nome Laut Name

 

 

24, Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b){1), 529A(b), and 529(b)(1).
1 No
CD Ves co cciccccessssssssssnseseen

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

W No

(I) Yes. Give specific
information about them... $

© 26. Patents, copyrights, trademarks, trade secrets, and other Intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

WI No

C) Yes. Give specific
information about them.... $

27. Licenses, franchises, and other general Intanglbles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

W No

CL) Yes. Give specific
information about them... $

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

WY No

Cl Yes. Give specific information Federal: $
about them, including whether
you already flled the returns State:

and the tax years. ccs | Local: $

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

WI No

Cl Yes. Give specific information. ...........
Alimony:

$
Maintenance $
Support: $
Divorce setllement: $

: Property settlement: $
30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
1 No

C) Yes. Give specific information............... |
| $
|

Fic ES TG.42212 Doc#1 Filed BUPSUPFaP HE Mered: 09/30/19 10:06:38 Page 17 of Be’
 

Debtor 1 Evelyn J. Blackmon Case number (if known,

First Name Middle Name Last Name

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

WY No

L) Yes. Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ..

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

(4 No

Cl] Yes. Give specific information

33, Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

WA No
QC) Yes. Describe each Claim, ..ccccscen

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

WA No

QO) Yes. Describe each Claim. jocscccssessesvees |

35. Any financial assets you did not already list

W No

CL) Yes. Give specific information........... $

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number Mere ...cccco-scs-s-ses0:-coso--vorssssss0sevvesssesvseseeeesennnsencecassanuayayannnnaynynyayayannmennncenennnennnyanssanynvevananannseseneaeececese SD

 

; 0.00

 

 

 

cra Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37.Do you own or have any legal or equitable interest in any business-related property?
4 No. Go to Part 6.
C) Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts recelvable or commissions you already earned

Wd No
QO) Yes. Describe.

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

W No
Q) Yes. Describe...... $

Onfciat PeedShG.42212 Doc#1 Filed CROASCHEOP RE Hered: 09/30/19 10:06:38 Page 18 of #*
Deblor1 Evelyn ot Blackmon

First Name Middle Naine Last Name

Case number (if known)

 

40. Machinery, flxtures, equipment, supplies you use in business, and tools of your trade

wi No
L) Yes. Describe.......

41.Inventory
Wd No =
Q) Yes. Describe....... 4

» 42. Interests In partnerships or joint ventures

W No

C) Yes. Describe....... Name of entity: % of ownership:

%
%

% $

 

43. Customer Ilsts, malling lists, or other compllations

Gd No
C) Yes. Do your Ilsts include personally Identlflable information (as defined in 11 U.S.C. § 101(41A))?

O) No
C) Yes. Describe........

44. Any business-related property you did not already list
bd No

UO) Yes. Give specific
information .........

 

 

 

 

 

Pe fF PF fF fF

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number here ........ scaasusivanebatsk buco sobast insu SSSSSSSSESSSTSOS actA a dmemaabec owe cconevvsssaneesagsaWauscaesenssane

0.00

ee

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an Interest in farmland, list it in Part 1.

 

46, Do you own or have any legal or equitable interest In any farm- or commercial flshing-related property?
WI No. Go to Part 7.
CO) Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

Wd No
CD Ves e

Ormcial Formso6hG 42212 Doc#1 Filec®BUPsuyroeMered: 09/30/19 10:06:38 Page 19 of B®
Debtor 1 Evelyn J. Blackmon Case number (if kre)

 

 

First Name Middle Name Last Name

48. Crops—either growing or harvested

YW No

Q) Yes. Give specific
information... $

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

 

WI No
CD Ve voces
| $
50.Farm and fishing supplies, chemicals, and feed
W No
CD Ves ooecccccesssseeeeeeeenl |
$
51. Any farm- and commercial fishing-related property you did not already list
WI No
Q) Yes. Give specific | |
information. ...... vel g
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached § 0.00
for Part 6. Write that number here 5 Sanus Ruaanakeeimb cl coccsncvencneeasee SD
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
WZ No |
Q) Yes. Give specific
information. -..........
$
54. Add the dollar value of all of your entries from Part 7. Write that number here spesspesesnnevenstensnsvevesetseeenansnnuesseceessssneseeceesas SD $ 0.00
List the Totals of Each Part of this Form
55.Part 1; Total real estate, line2...... .... rere aise erect: f ‘ > $ 0.00
56, Part 2: Total vehicles, line 5 $ 0.00
57. Part 3: Total personal and household items, line 15 $ 3000
58. Part 4: Total financial assets, line 36 $ 0.00
59. Part 5: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61, Part 7: Total other property not listed, line 54 +$ 0.00
62. Total personal property. Add lines 56 through 61. ....ccceeee $ 3000 Copy personal property total > +$ 3000
; ; 3000
63. Total of all property on Schedule A/B. Add line 55 + line 62... .ccceecreseneeeenersentearereeseannersnreneaneesensaeeseeesanmessnerseenesste $

 

 

OM ee YY42212 Doc#1 Filed OS/4t/Tor Entered: 09/30/19 10:06:38 Page 20o0f's4

 

 

 
Fill in this information to identify your case:

 

 

Debtor1 —- Evelyn J, Blackmon
First Name Middle Name Last Name

Debtor 2 _

(Spouse, if filing} First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of California

Case number OQ) Check if this is an
(If known) amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so Is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property belng exempted up to the amount
of any applicable statutory limit. Some exemptlons—such as those for health alds, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

ca Identify the Property You Clalm as Exempt

 

1, Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

YM You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
CJ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill In the information below.

 

 

 

Brlef description of the property and IIne on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists thls property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
aeecipiion: Wearing Apparel $2,000.00 M1 3 600 C.C.P. 703.140(b)(3)
Line from C1 100% of fair market value, up to
Schedule A/B: 14 any applicable statutory limit
Sein: Household Furnish'g 1000 Ws 500.00 C.C.P. 703.140(b)(3)
Line from 8 C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: Cs Os
i C) 100% of fair market value, up to
Line from :
Schedule A/B: any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $155,675?
(Subject to adjustment on 4/01/16 and every 3 years after that for cases filed on or after the date of adjustment.)

Y No

CD Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

CL) No
WM Yes

OfficiafFermA06Fo. 49212 DocH1  Fikshedle fate Broperty Yay Slaimes/ExemPS 10:06:38 Page 21 case oft
 

Fill in this information to identify your case:

 

 

Debtor1 Evelyn J. Blackmon
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Northern District of California

Case number
(I known)

Official Form 106D

CJ Check if this is an
amended filing

Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

MI No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

C) Yes. Fill in all of the information below.

Lan List All Secured Claims

 

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim

for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.
As much as possible, list the claims in alphabetical order according to the creditor's name.

 

Describe the property that secures the claim:

 

Credilor's Name

Number Slreel
As of the date you file, the claim is: Check all that apply
— () Contingent
_ C1) unliquidated
City State ZIP Code oO Disputed
Who owes the debt? Check one Nature of Ilen. Check all that apply.
Q) Debtor 1 only O An agreement you made (such as mortgage or secured
L) Debtor 2 only car loan)
(] Debtor 1 and Debtor 2 only UO) Statutory lien (such as tax lien, mechanic's lien)
O) Atieast one of the debtors and another C) Judgment lien from a lawsuit
QO) other (including a right to offset)
Q) Check if this claim relates to a
community debt
Date debt was incurred Last4 digits ofaccountnumber
[22 Describe the property that secures the claim:

 

Creditor’s Name

 

Column A

Do not deduct the
value of collateral.

$

Column B Column C

Value of collateral Unsecured
that supports this portion

claim Ihany
$ $
$ $

Number Street
As of the date you file, the claim is: Check all that apply
Q) Contingent
— << eeeesS—sésm Q) Unliquidated
City Slate ZIP Code QO Disputed
Who owes the debt? Check one Nature of lien. Check all that apply
C) Debtor 4 only Q) An agreement you made (such as mortgage or secured
O) Debtor 2 only car loan)
O) Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic’s lien)
C) Atleast one of the debtors and another QV Judgment lien from a lawsuit
QO) other (including a right to offset)
QC) Check if this claim relates to a

community debt
Date debt was incurred

Last 4 digits of account number ___

Add the dollar value of your entries in Column A on this page. Write that number here: bp |

Official FOR A0RG 45912 Do Sehadule | Geaaitges Who Have Claims. Secured. by Rropery 9-06-38 Page 23°69 tht
Fill in this information to identify your case:

Debtor 1 Evelyn . Blackmon

 

First Name Middle Name Las! Name

Debtor 2

 

(Spouse, if filing) First Name Middte Nama Last Name

United States Bankruptcy Court for the: District of

Case number
{If known)

 

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

C) Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries In the boxes on the left. Attach the Continuation Page to this page. On the top of

any additional pages, write your name and case number (if known).

Ea List All of Your PRIORITY Unsecured Clalms

 

1. Do any creditors have priority unsecured claims against you?

No, Go to Part 2.

Q) ves.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority

unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

2.1

 

 

 

Priority Credilar's Name

Number ~~ Streel

 

Cily State ZIP Code

Who Incurred the debt? Check one.

U) Debtor 4 only

O) Debtor 2 only

() Debtor 1 and Debtor 2 only

(} Al least one of the debtors and another

(J Check if this claim is for a community debt

Is the claim subject to offset?

UL) No
L) Yes

fe
ho

d

 

Priority Creditors Name

Number Street.

 

 

City = Stale ZIP Code

Who incurred the debt? Check one

C) Debtor 1 only

CQ) Debtor 2 only

C) Debtor 1 and Debtor 2 only

O) Atleast one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?
C1 No
O Yes

Total clalm Priority
amount

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply
Q Contingent

QO Unliquidated

QO Disputed

Type of PRIORITY unsecured claim:

QC) Domestic support obligations
C) Taxes and certain other debts you owe the government

(J Claims for death or personal injury while you were
intoxicated

Q) other. Specify

 

Last 4 digits of accountnumber

Nonprlority
amount

 

When was the debt incurred?

As of the date you file, the claim is: Check all (hal apply
Q Contingent

Q Unliquidated

i) Disputed

Type of PRIORITY unsecured claim:
Domeslic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O Oocec

Officine Rd FEG_42212 Doc# 1 Stade eo Pseditpes Whe Hier dereeeySBAe 10:06:38 Page 29%f bef 2.
Debtor 4 Evelyn J. Blackmon

Firs! Name Middle Name Last Name

Case number (i. hnewa),

 

Ey List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

OQ) No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims In the alphabetical order of the creditor who holds each clalm. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

=|

 

Nonpviority Creditors Name 7

Street

City : Slate ZIP Code

Who incurred the debt? Check one

W Debtor 1 only

O) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

QO) Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

W No
QO) yes

CAPITAL ONE

 

Nonpriorily Credilor's Name

 

PO Box 3028

Numbers Streel

Salt Lake City UT 84130
City Stale + ZIPCode

Who incurred the debt? Check one

WY Debtor 1 only

LJ Debtor 2 only

Q] Debtor 1 and Debtor 2 only

Cl At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

wi No
Q) Yes

CAPITAL ONE

Nonpriority Creditor's Name

PO Box 3028sfgad

Number Streal
Salt Lake City UT 84130
City —— Stale ZIP Code

Who incurred the debt? Check one

4 Debtor 4 only

C1) Debtor 2 only

C) Debtor 4 and Debtor 2 only

C) Atleast one of the debtors and another

OC) Check if this claim is for a community debt

Is the claim subject to offset?
4d No
QO Yes

Official FouRSWSEQ-42212 Dock 1 Sweepers Whe Hier UereesePry 10:06:38 Page 24 of B4°—

Total clalm
Last 4 digits of account numbet

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO) Contingent
Q) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q2 Student loans

QO) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Q) Debts to pensine «- ~»~“it-sharing plans, and other similar debts

ws Other. Specify

 

Last 4 digits of account number 7 8 0 5 ¢___—-1,096.42

When was the debt incurred? 03/14/2015

As of the date you file, the claim is: Check all that apply

Q) Contingent
Q) Unliquidated
C) Disputed

Type of NONPRIORITY unsecured claim:

LJ Student toans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

(J Debts to pension or profit-sharing plans, and other similar debts
M& other. Specify balance

0 _5
(2015

Last 4 digits of account number _ 7

_8
When was the debt incurred? 04/25/2

: 1,035.17

As of the date you file, the claim is: Check all that apply.

U Contingent
QO) unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify balance

Ho OO

oy ss
Blackmon

FirsiName ss Middle Name. Last Name

Debtor 1 Evelyn = J.

Case number ( known)

Your NONPRIORITY Unsecured Clalms — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

4
CAPITAL ONE

Nonpriorily Credilor's Name

PO Box 30285

 

 

Number Street
Salt Lake City UT 84130
City State ZIP Code

Who incurred the debt? Check one.

W Debtor 1 only

CI) Debtor 2 only

CI) Debtor 4 and Debtor 2 only

CJ At least one of the debtors and another

() Check if this claim Is for a community debt

Is the claim subject to offset?

wi No
UO) Yes

CREDIT ONE BANK

 

Nonpriorily Creditor's Name

PO Box 98875

 

 

Number Streal
Las Vegas NV 89193
Cily State ZIP Code

Who incurred the debt? Check one.

Qd Debtor 1 only

Cl) Debtor 2 only

L) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

S| No
QO) Yes

 

Nonpriority Creditor's Name

Nimnbesr Strat

 

City State ZIP Code

Who Incurred the debt? Check one.

Wi Debtor 4 only

O) Debtor 2 only

O) Debtor 1 and Debtor 2 only

O) Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

| No
O Yes

Last 4 digits of account number 8 7 5 5 $ 642 02
10/12/2018

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

OQ) Contingent
(J Unliquidated
) Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify. balance

AO OO

Last 4 digits of account number 4 7 9 6 g 1,041.00

When was the debt incurred? 11/25

As of the date you file, the claim Is: Check all that apply.

O) Contingent
O) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

{) Student loans

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO Debts to pension or profit-sharing plans, and other similar debts
4 other. Specity_ balance

Last 4 digits of account numbe
When was the debt incurred?

As of the date you file, the clalm is: Check all that apply.

Q Contingent
OQ) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

U2 Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U Debts to pensice or nrofit-sharing plans, and other similar debts
7) Other. Specify_.

Official EoepstOSEYO-42212 Doc# 1 Stee Mo Rsettps Wha Har erreeyseriy 10:06:38 Page 25 of gape ot
Debtor 1 Evelyn J.

First Name Middle Name Lasi Name

Blackmon Case number (if triawn),

 

i List All of Your NONPRIORITY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims agalnst you?

C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonprlority unsecured clalms In the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3./f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

| MATRESS FIRM

 

Nonpriorily Creditor’s Name

3300 Klose Way

Number Street
Richmond CA 94806
City - Slate ZIP Code

Who Incurred the debt? Check one
Debtor 1 only

QO) Debtor 2 only

() Debtor 1 and Debtor 2 only

(} At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

 

W No
QO) Yes
42 | MACYS/DSNB
Nonpriorily Credilor's Name
PO Box 8218
Number — Street
Mason OH 45040
City Stale "ZIP Code

Who incurred the debt? Check one

Debtor 1 only

O) Debtor 2 only

O) Debtor 1 and Debtor 2 only

Q) Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

A] No
) Yes

MERRICK BANK CORP

 

Nonpriorily Creditor's Name

 

PO Box 9201

Number Street

Old Bethpage NY 11804
Ciy  Slale ZIP Code

Who incurred the debt? Check one

G4 Debtor 1 only

O) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

O) Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?
Ad No
QO) Yes

 

 

Total clalm
igi 19 9 5
Last 4 digits of accountnumber ' Yo oY YY $s 4 900.00
When was the debt incurred? 06/26/2019
As of the date you file, the claim is: Check all that apply
QO) Contingent
Q) Unliquidated
O Disputed
Type of NONPRIORITY unsecured claim:
(2 student loans
QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
OU Debts to pension or profit-sharing plans, and other similar debts
& other. Specity balance
Last 4 digits of account number 3 5 3 4 $ 346.00
When was the debt Incurred? 10/13/2016
As of the date you flle, the claim is: Check all that apply.
QO Contingent
Q) Unliquidaled
LJ Disputed
Type of NONPRIORITY unsecured claim:
U2 Student loans
O Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
OQ) Debts to pension or profit-sharing plans, and other similar debts
MW other. Specity balance
Last 4 digits of account number 2 9 1 2 ; 1,296.00

When was the debt incurred? 09/14/2015

As of the date you file, the claim is: Check all that apply.

OQ Contingent
Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

U2 Student loans

QO) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Q) Debts to pension or profit-sharing plans, and other similar debts

QW other. Specify balance

OfficialEae e06E/-42212 Doc# 1 SPhedule BE/Geaiteys Whottavedijseoaes Cfaims1 0:06:38 Page 26 of gase“or
Debtor1 Evelyn Ji Blackmon

 

Firs] Name Middle Name Last Name

Case numbet (if kncwn)

 

 

Ea Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth, Total claim

4.4
+] NATIONAL CREDIT ADJUSTERS LLC

 

Nonpriority Creditor's Name

 

327 W 4th Ave.

Number Street

Hutchinson KS 67501
City | — Slale—«ZIP Code

Who incurred the debt? Check one.

WA Debtor 4 only

O) Debtor 2 only

C Debtor 1 and Debtor 2 only

Q At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

wi No
OJ Yes
NET CREDIT

 

Nonpriority Creditor's Name

200 W Jackson Blvd, Ste. 2400

 

Number ~~ Street
Chicago IL 60606
City State ZIP Code

Who incurred the debt? Check one.

Qd Debtor 4 only

Q) Debtor 2 only

U) Debtor 1 and Debtor 2 only

() At least one of the debtors and another

C) Check if this claim is for a community debt

ts the claim subject to offset?

| No
OC) ves

PREMIER BKCRD/FIRST PREMIER

Nonpriorily Credilor's Name

601 S Minnesota Ave

 

 

 

Number Street
Sioux Falls SD 57104
City Slate ZIP Code

Who Incurred the debt? Check one

G4 Debtor 1 only

Q) Debtor 2 only

C} Debtor 1 and Debtor 2 only

Q atleast one of the debtors and another

QO Cheek if this claim is for a community debt

Is the claim subject to offset?

wi No
Q) Yes

Last 4 digits of account number A 5 xX xX $ 2,349.00

When was the debt Incurred? 08/23/2017

As of the date you file, the claim Is: Check all that apply.

Q Contingent
() Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

Sludent loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts lo pension or profit-sharing plans, and other similar debts

Other, Specify,

Ao OO

$4,357.00

Last 4 digits of account number 1 1 tT 4A
When was the debt incurred? 04/01/2019

As of the date you file, the claim is: Check all that apply.

Q Contingent
) Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Specify. loan #2019CA24

EO OO

984.73
Last 4 digits of account number A go 5 a %

When was the debt incurred? 06/06/2017

As of the date you file, the claim Is: Check all that apply.

Q Contingent
QO) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Student loans
Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debls to pension or profit-sharing plans, and other similar debts
Other Specify balance

&&O OO

Official WoRPSASE{'O-42212 Doc# 1 SeeRMe-AfOPaEtES Whe Hees UefeqverBeFTS 10:06:38 Page 27 of page 5 of
Debtor 1 Evelyn J. Blackmon

Firat Name Middie Name Last Nane

Case number (it known)

 

 

Ba List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

CI No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured clalms in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

PREMIER BKCRD/FIRST PREMIER

 

Nonpriorily Creditor's Name

601 S Minnesota Ave. =

Number Street
Sioux Falls SD 57104
Cily — State ZIP Code

Who incurred the debt? Check one

0 Debtor 1 only

O) Debtor 2 only

O) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

L) Check if this claim is for a community debt

Is the claim subject to offset?

W no
Q) Yes
SYNB/WALMART

Nonpriorily Credilor's Name

PO Box 965024

 

Number Street
Orlando FL 32896
City — State ZIP Code

Who incurred the debt? Check one

w Debtor 1 only

() Debtor 2 only

C) Debtor 1 and Debtor 2 only

L) At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

4) No
C) ves

TBOM/CONTFIN

Nonpriority Creditors Name

4550 New Linden Hill Rd,#400

 

Number Streel
Wilmington DE 19808
City Stale ZIP Code

Who incurred the debt? Check one.

bd Debtor 1 only

CQ) Debtor 2 only

QC) Debtor 1 and Debtor 2 only

C1 Al least one of the deblors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?
QA No
QO) ves

 

 

Total clalm
Last 4 digits of account number 4 4 3 8
9 = 5 616.67

When was the debt incurred? 02/27/2016
As of the date you file, the claim is: Check all that apply
QO) Contingent
QJ Unliquidated
LJ Disputed
Type of NONPRIORITY unsecured claim:
Q) Student loans
Q Obligations arising out of a separation agreement or divorce

that you did not report as priority claims
() Debts to pension or profit-sharing plans, and other similar debts
wf Other. Specify balance

ei

Last 4 digits of account number 3 2 2 0 § 518.00
When was the debt incurred? 10/25/2016
As of the date you file, the claim is: Check all that apply.
QO Contingent
Q) Unliquidated
Q) Disputed
Type of NONPRIORITY unsecured claim:
CJ Student loans
Q Obligations arising out of a separation agreement or divorce

that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
C) other. Specify balance
Last 4 digits of accountnumber 6 6 4 8 ; 585.00
When was the debt incurred? 02/14/2016

As of the date you file, the claim is: Check all that apply.

QO Contingent
Q Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

QJ Student loans

Q Obligalions arising out of a separation agreement or divorce
that you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts

QA Other. Specify balance

Official FOPSAFEO-42212 Doc# 1 SHH -EGorsaites Whe Hare tese@aBtHirS 10:06:38 Page 28 of age & of
Debtor: Evelyn J. Blackmon _

First Name Middle Name Last Name

 

Case number (i! Hwa) __

Your NONPRIORITY Unsecured Clalms — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

A
&

| TD BANK USA/TARGET CREDIT

Nonpriorily Creditor’s Name

 

 

PO Box 673

Number Streel

Minneapolis MN 55440
City Slate ZIP Code

Who incurred the debt? Check one

WJ Debtor 1 only

Q) Debtor 2 only

() Debtor 4 and Debtor 2 only

Q) Atleast one of the debtors and another

L) Check if this claim is for a community debt

Is the claim subject to offset?

wi No
QO Yes

*
a

LYTTON CASINO

 

Nonpriorily Credilor's Name

13255 San Pablo Ave.

 

 

Number Street
San Pablo CA 94806
City State ZIP Code

Who incurred the debt? Check one.

Qf Debtor 1 only

O) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(J Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

| No
C) Yes

 

Nonpriority Credilor's Name

 

Number Street

City State ZIP Code

Who incurred the debt? Check one

QO) Debtor 4 only

Q) Debtor 2 only

U) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C0] Check if this claim is for a community debt

Is the claim subject to offset?

UL) No
Q) Yes

Last 4 digits of account number 9 _ 97 5 g 562.00

When was the debt incurred? 10/17/2016

As of the date you file, the claim is: Check all that apply,

QO Contingent
OQ) Unliquidated
QO bisputed

Type of NONPRIORITY unsecured claim:

{J Student loans

() Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q Debts to pension or profit-sharing plans, and other similar debts
W other. Specify balance

$_ 2,500.00

Last 4 digits of account number 8 OD 3 A
When was the debt incurred? 03/01/2019

As of the date you file, the clalm is: Check all that apply.

Q Contingent
C) Untiquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

OQ
LJ Debts to pension or profit-sharing plans, and other similar debts
I other. Specify balance

Last 4 digits of accountnumber
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
QO Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

CO oO

Other. Specify

 

Oficial Forrmt068/6).42212 Docét 1 Sebidele Ri Cresitoys Wh Havedinsecigesleiue 10:06:38 Page 29 of gape of
Debtor 1 Evelyn J. Blackmon

First Name Middle Name Last Name

| Por Add the Amounts for Each Type of Unsecured Claim

 

Case number tif teow

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Total claims
from Part 2

Official Form 106E/F
ase: 19-

6a.

6b.

6c.

6d.

6e.

Gh.

Gi.

Domestic support obligations

Taxes and certaln other debts you owe the
government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d,

. Student Joans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

 

 

 

 

 

Total claim
6a. 7 0.00
6b. g 0.00
6c. § 0.00
6d. tg 0.00
ell 0.00

Total claim
6f. § 0.00
6g. $_ 0.00
6h. 0.00

ty.ol &b

gi. +g 20, 204-04- (24 4
: Ged ( th
fi] e7oToT| |%, 4

 

 

 

42212 Doc# 1 “Fad? GS AaS Menered? SursGr

Og

ms

91

age
0:06:38 Page 30 of 54

x of B_
Fill in this information to identify your case:

 

Deblor Evelyn J. Blackmon
“FirstName Middle Name - LastName =

Debtor 2 re ———

(Spouse If filing) First Name Middle Name Las| Name

United States Bankruptcy Court for the: Northern District of California

Case number

(If known) ~ C) Check if this is an
amended filing

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to thls page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
G4 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2, List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2,1

 

Name

 

Number Street

 

City State ZIP Code

2.2

 

Name

 

Number Street

 

City State ZIP Code
23
Name

Number Street

 

City Stale ZIP Code
24

 

Name

Number _ Street

 

City State ZIP Code
2.5

 

Name

 

Number Street

 

City State ZIP Code

Officia(Formd06BQ-42212  Docdchedu GobkeQtyg Gontactsrard Unexpireieases|Q 10:06:38 Page 3bag¢ tolt_
Fill in this information to identify your case:

Debtor1 Evelyn J. Blackmon

First Name ‘Middle Name Last Name

Debtor 2 a
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of California

Case number
(If known)

 

 

L) Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/45

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

1.. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

W No
QC) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

WY No. Goto line 3.
Q) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

UL) No

Q) Yes. tn which community state or territory did you live? Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Streeal

 

Cily Stale ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

[a4
Q) Schedule D, line

Name

QC) Schedule E/F, line

 

 

 

 

 

 

 

Number Street (2 Schedule G, line
thy State ZIP Code
3.2|
O) Schedule D, tine
Name -
O) Schedule E/F, line
Number Street C) Schedule G, line
Cily : Slale ZIP Code
3.3
QC) Schedule D, line
Name
Q] Schedule E/F, line |
Number Street QO) Schedule G, line
City — Stale - ZIP Code

OfficialParad06t9-42212 Doc#1 Filed: GoystvaS Yor Mespeters09/30/19 10:06:38 Page Spaer tpi t_
Fill in this information to identify your case:

Debtori1 Evelyn Ji Blackmon

Firat Neue Middle Name Last Mime

 

Debtor 2 =
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of California

Case number Check if this is:
(If known)
MW An amended filing

L) A supplement showing postpetition chapter 13
income as of the following date:

Official Form 106! NT ODT
Schedule I: Your Income 42/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space Is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fitl in your employment
information. Debtor 1 Debtor 2 or non-fillng spouse

 

 

 

 

If you have more than one job,

 

 

attach a separate page with
information about additional Employment status WZ Employed C) Employed
employers. QU Not employed QO) Not employed
Include part-time, seasonal, or
self-employed work. :

— Occupation Housekeeping N/A
Occupation may include student
or homemaker, if it applies.

Employer’s name Kaiser Permanente =

 

 

Employer's address 901 Nevin Ave.

 

 

 

 

 

“Number Street - Number Street

Suite 333

Richmond CA 94806

City State ZIP Code City State ZIP Code

How long employed there? 19 yrs.

ra Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
_hon-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be 2. 5 4,200.00 $ 0.00
3 Estimate and list monthly overtime pay. 3. FS 0.00 +o 0.00
4, Calculate gross income. Add line 2 + line 3 4. $ 4,200.00 $__ ___ 0.00.

 

 

 

 

 

Offic FAM 99.4212 Doc#1 Filed: oH" “MHESPEA: 09/30/19 10:06:38 Page 33 of BF
Debtor 1 Evelyn J. = Blackmon Case number (i known),

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Firs! Name Middle Name LastName
For Debtor 1 For Debtor 2 or
. non-filing spouse _
Copy line 4 Were... ccssccssesseseresseesrersreneavarsnenrnnee secuneees sevipyentvaceuaenyerunnenyearerses => 4. g 4,200.00 $ 0.00
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. § 380.00 $ 0.00
5b. Mandatory contributions for retirement plans 5b. § 0,00 $ 0.00
5c. Voluntary contributions for retirement plans bo. §. 300.00 $ 0.00
5d. Required repayments of retirement fund loans 5d. § 260.00 $ 0.00
5e. Insurance Se. 754.66 4 0.00
5f. Domestic support obligations 5f, $ 0.00 $ 0.00
5g. Union dues 5g. $ 100.00 $ 0.00
5h. Other deductions. Specify: 5h. +3 60.00 +43 0.00
6. Add the payroll deductions. Add lines 5a + 5b + 5c+5d+5et5f+5g+5h. 6. ¢ 1,865.00 $ 0.00
7. Calculate total monthly take-home pay. Subtract line 6 from line 4 IZ 5 2,334.00, $_ 0.00
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total 5 0.00 5 0.00
monthly net income. 8a. ~ *
8b, Interest and dividends 8b. $ 0.00 $ 0.00
8c. Family support payments that you, a non-flling spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $ 0.00
settlement, and property settlement. 8c. “
8d. Unemployment compensation 8d. $ 0.00 $ 0.00
8e. Social Security 8e. § 0.00 $ 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf. § 0.00 $ 0.00
8g. Pension or retirement income 89 $_ 0,00 $ 0.00
8h. Other monthly income. Specify: _ Bh +¢ 0.00 +¢ 0.00
9, Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + Bf +8g + Bh. 9.1 § 0.00 $ 0.00_
10. Calculate monthly income. Add line 7 + line 9. $ 2,334.00] § 00 |= s 2,334.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. ———$~

 

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

Specify: W.4 §$ 0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 2 334.00

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies 12. BVO
Combined

monthly income
13.Do you expect an increase or decrease within the year after you file this form?

WY No.

QO) Yes. Explain:

 

 

 

 

Official Form 106] chedule |: Your Income

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 34 of Ba
Fill in this information to identify your case:

Debtor1 Evelyn J. Blakmon,

First Name Middle Marre LastName

Debtor 2 UL An amended filing

(Spouse, if filing) Firet Name Middle Name Last Name
. a LC) A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: Northern District of California expenses as of the following date:

 

Check if this is:

 

on MM / DD/ ¥Y¥¥¥

 

 

Official Form 106J
Schedule J: Your Expenses 12/45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Er Describe Your Household

 

 

1. Is this a joint case?

UY No. Goto line 2.
OU) Yes. Does Debtor 2 live in a separate household?

UC) No
U) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

2. Do you have dependents? UO No
Dependent's relatlonshlip to Dependent’s Does dependent Ilve
Do not list Debtor 1 and & Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2 each dependent... O
Do not state the dependents’ daughter 27 wu No
names. Yes
daughter 19 U No
— — Yes
granddaughter _ 2 O No
Yes
niece 5 O No
Mi Yes
mephew 7 Q) No
wi Yes
3. Do your expenses include MW No

expenses of people other than
yourself and your dependents? QO Yes

ee Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If thls ls a supplemental Schedule J, check the box at the top of the form and fill In the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule |: Your Income (Official Form 1061.) Your expenses

 

4. The rental or home ownership expenses for your residence. Include first mortgage payments and $ 1,947.00
any rent for the ground or lot. 4 — —
lf not included In line 4:
4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 47.00
4c. Home maintenance, repair, and upkeep expenses 4c. $. 160.00
4d. Homeowner's association or condominium dues 4d. $ 0.00
Official Form 106J Schedule J: Your Expenses page 1

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 35 of 54
 

Debtor 1 Evelyn _ : J. ___Blakmon
Fen) Nae Micdbe Marnier Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:
6a. Electricity, heat, natural gas

16

20.

Official Form 106J

6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

16d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

Installment or lease payments:
17a, Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Your payments of alimony, maintenance, and support that you did not report as
your pay on line 5, Schedule |, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.

Specify:

 

Case number (if known),

Your expenses

$ 0.00

Other real property expenses not included in lines 4 or 5 of this form or on Schedule f: Your Income.

20a. Mortgages on other property

20b. Real estate taxes
20c. Property, homeowner's, or renter’s insurance
20d Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered

5.
6a. $$ 200.00
6b. §$ 60.00
6c. $ 622.00
6d. $ 0.00
7 $ 360.00
8. $ 0.00
9 $ 80.00
11 $ 60.00
150.00
12. §
43. 60.00
14. 0.00
15b. = §$ 0.00
15. $ 130.00
15d. $ 0.00
16. gs  ——C—i~i*«
17a. $ 0.00
17, $ 0.00
17c. $ 0.00
170. $ 0.00
deducted from
18. g 0.00
19, $ 0.00
20a, $ 0.00
20b. $ 0.00
20c. $ 0.00
og $  __———*9.0
20e. $ 0.00
page 2

: 09/30/19 10:06:38 Page 36 of 54
Debtor 1 Evelyn J. Blakmon Case number (if knew)

 

 

 

 

 

 

First Marne Middle Mame Lost Name
21. Other. Specify: - 21. FG 0.00
22. Calculate your monthly expenses.
22a. Add lines 4 through 21. 22a. $ 4,247.00 |
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $ 0.00
22c. Add line 22a and 22b. The result is your monthly expenses. 22. | ¢ 4,247.00
23. Calculate your monthly net income.
. § 2,334.00
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a.
23b. Copy your monthly expenses from line 22c above. 23d. =¢ 4,247.00
23c. Subtract your monthly expenses from your monthly income. -1.913.00
The result is your monthly net income. 23c. $ ‘ -
24, Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
UO No.
SM Yes. — Explain here: An increase if the wage garnishment is stopped.
Official Form 106J Schedule J: Your Expenses page 3

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 37 of 54

 
 

Fill in this information to identify your case:

 

 

Debtor1 Evelyn J. Blackmon

Firs! Name Middle Name Last Name
Debtor 2 ——————— ——
(Spouse, tf filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Northern District of California

Case number
(If known)

() Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

 

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. MakIng a false statement, concealing property, or
obtalning money or property by fraud In connection with a bankruptcy case can result in fines up to $250,000, or Imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571,

| Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

C) No

wi Yes, Name of person Alice Gill . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they.are true and correct.

 

 

Signature of Debtor 1 Signature of Debtor 2
Date of PL A Date
MMi MM/ DD / YYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 38 of 54
Fill in this information to identify your case:

Debtor 1 Evelyln J. Blackmon

Firet Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of California

Case number

(If known) —_ L) Check if this is an
amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 12/15

 

Be as complete and accurate as possible. If two married people are fillng together, both are equally responsible for supplying correct
information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

| art 4 | Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

QQ) Married
(J Not married

2. During the last 3 years, have you lived anywhere other than where you Ilve now?

MW No

Q) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there Ilved there
C) same as Debtor 1 QC) same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code -
CJ same as Debtor 1 Q Same as Debtor 1
a CSéFrtoms _ =s ee From
Number Street Number Street
To _—___— To
City — ~ Slale ZIPCode City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent In a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

W No
( Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

| Part 24 Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Fillng for Bankruptcy page 1

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 39 of 54
Evelyin J.

Midafly Nara

Debtor 1 Blackmon Case number pif known),

 

 

Firot Name Laat Narme

 

4. Did you have any Income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from ail jobs and all businesses, Including part-time activities.
If you are filing a Joint case and you have income that you receive together, list it only once under Debtor 1.
L) No

Qf Yes. Fill in the details.
Debtor 1 Debtor 2

Gross Income
(before deductions and

Sources of Income
Check all that apply.

Gross Income
(before deductions and

Sources of income
Check all that apply.

exclusions) exclusions)
From January 4 of current year untll Mi baie commissions, $ 37,800.00 O ages, commissions,
the date you filed for bankruptcy: onuses, Tips ——— itp
OQ Operating a business QO Operating a business
. wi Wages, commissions, O Wages, commissions,
For last calendar year: bonuses, tips $ 50,400.00 bonuses, tips $
(January 1 to December 31,2018 +) =U) Operating a business O Operating a business
For the calendar year before that: w Wages, commissions, | Wages, commissions,
bonuses, tips $ bonuses, tips

(January 1 to December 31,2017
yyy

ia] Operating a business

Q Operating a business

5. Did you recelve any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

WI No

Q] Yes. Fill in the details.

Debtor 1 Debtor 2

Sources of income Gross income from Sources of income Gross income from

 

Describe below, each source Deseribe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year unt] ———————. $__— $.
the date you filed for bankruptcy: -
$ $
For last calendar year: es; Fe 5 $
(January 1 to December 31, ‘_) re §
YYYY

|

|

|
an
|

|

|
ad

For the calendar year before that:

 

 

(January 1 to December 31,_- - _)
YYYY

Official Form 107 Statement of Financial Affalrs for Individuals Fillng for Bankruptcy page 2

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 40 of 54
Debtor 1 Evelyin J. Blackmon _ Case number (if known)___

First Name Middle Name Last Name

ar List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

1 No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as

“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,225* or more?

MW No. Go to line 7.

OQ) Yes. List below each creditor to whom you paid a total of $6,225* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/16 and every 3 years after that for cases filed on or after the date of adjustment.

U) Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

L) No. Go to line 7.

Q Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

 

 

 

 

Dates of Total amount pald Amount you still owe
payment
_ $ _ $
Creditor's Name
Number Street
Cily Slate ZIP Code
$ $
Creditor's Name
Number Street —
Cily Slate ZIP Code
$ $
Creditor's Name
Number Street
City Slate ZIP Code
Official Form 107 Statement of Financlal Affalrs for Individuals Filing for Bankruptcy

Was thls payment for...

Q Mortgage

Q) car

Q) credit card

CQ Loan repayment

Q Suppliers or vendors
OQ) other

QO Mortgage

Q) car

O) credit card

CL} Loan repayment

QO Suppliers or vendors
Q) other

O) Mortgage

U Car

CI creait card

QO Loan repayment

Q) Suppliers or vendors
Q) other

page 3

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 41 of 54
Debtor 1 Evelyin J. Blackmon Case number {it known)

 

 

First Name Middle Name Last Name

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

Y No

C) Yes. List all payments to an insider.

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment pald owe
$ $
insider's Name
Number Street SO
City Slale ZIP Code
$ $

Insider's Name

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?
Include payments on debts guaranteed or cosigned by an insider.

M No

L) Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment

payment pald ems Include creditor's name

 

insider's Name

Number Street

 

 

City State ZIP Code

Insider's Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 42 of 54
Debtor 4 Evelyin J, Blackmon

_ Case number (if inoue
Firgi Navneet Middle Niven Last Name

 

 

Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

MY No

Q) Yes. Fill in the details.

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case lille Court Name ) Pending
QO On appeal
‘Number Street —~ (2) Concluded
Case number
Cily Slate ZIP Code
Case title Court Name eee CL) Pending
Q On appeal
—_ 7 Number Street Q Concluded
Case number
Clty State ZIP Code

10, Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

uw No. Go to line 11.
Q) Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditors Name

Number Street Explain what happened

L) Property was repossessed
7 Q Property was foreclosed.
Q) Property was garnished.

 

Gily State ZIP Code C) Property was attached, seized, or levied.

Describe the property Date Value of the property
Pp

 

 

 

 

 

$
Credllor's Name
Number Street
Explaln what happened
L) Property was repossessed.
O Property was foreclosed.
im Se HP Gade C) Property was garnished.
Q) Property was attached, seized, or levied.
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 43 of 54
Debtor 1 Evelyln J. Blackmon Case number (if keaws),

 

 

First Name Middle Name Last Name

141. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

No

Q] Yes. Fill in the details.

 

 

 

 

 

Describe the actlon the creditor took Date action Amount
was taken
Creditor's Name
- $
Number Street
City State ZIPCode ——_ Last 4 digits of account number: XXXX—__

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

MW No
Q) Yes

| Part 5: List Certain Gifts and Contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Wi No

C) Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City Stale ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the glfts
$
Person to Whom You Gave the Gift
$
Number Street
Clty State ZIP Code
Person's relationship to you
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 44 of 54
Debtor 1 Evelyin J. Blackmon

——— — a = Case number (if tnawn)
First Name Middle Name Last Name

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

YW No

CI Yes. Fill in the details for each gift or contribution.

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
_ $
Charity's Name

 

 

Number Street

City State ZIP Code

Eo List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?
W No

C) Yes. Fill in the details.

Describe the property you lost and Describe any Insurance coverage for the loss Date of your Value of property
how the loss occurred J che ‘ loss lost

Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

4 No
C) Yes. Fill in the details

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was

Person Who Was Paid made

Number — Street $
$

City State ZIP Code

Email or websile address

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Fillng for Bankruptcy page 7

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 45 of 54
Debtor 4 Evelyin J. Blackmon

First Name Middle Name Last Name

Case number (if kiiaws),

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

Person Who Was Paid

 

Number Street

 

City Slate ZIP Code

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

C) Yes. Fill in the details.

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
_ _ made
Person Who Was Paid _
Number Street $
$

 

City Slate ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

MY No

Q) Yes. Fill in the details.

 

 

 

 

 

 

Description and value of property Describe any property or payments recelved Date transfer
transferred or debts pald In exchange was made

Person Who Received Transfer

Number = Street

Cily / State ZIP Code —

Person's relationship to you

Person Who Received Transfer

Number Street

City Slate ZIP Code

Person's relationship lo you

Official Form 107 Statement of Financial Affalrs for Individuals Flting for Bankruptcy page 8

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 46 of 54
Debtor 1 Evelyin J. Blackmon _ Case number (if known),

Firs! Name Middle Name Cast Name

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

Mi No

L) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any flnancial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

MW No
C] Yes. Fill in the details.
Last 4 diglts of account number Type of account or Date account was Last balance before

instrument closed, sold, moved, closing or transfer
or transferred

 

Name of Ftnancial Institutlon

XXXX=-__ Q) checking — $

 

Number Street O) Savings

Q Money market

 

Q Brokerage

 

 

 

City State ZIP Code Q Other
XXXX-__ Q) checking ee $
Name of Financial Institutlon
O Savings
Number Street Q Money market

QO Brokerage

 

Q) other

 

City State ZIP Code

21, Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securitles, cash, or other valuables?

wi No
QO] Yes. Fill in the details.

 

 

 

 

 

 

 

Who else had access to It? Descrlbe the contents Do you still

have it?
No

Name of Financial Institutlon Name O Yes

Number Street Number Street

Clty State ZIP Code
City State ZIP Code
Official Form 107 Statement of Financlal Affairs for Individuals Filing for Bankruptcy page 9

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 47 of 54
Debtor 1 Evelyin J. Blackmon _ Case number (if known)

Firat lame Middle Name Laai Name

 

22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
wi No
Q) Yes. Fill in the details.

 

 

Who else has or had access to It? Describe the contents Do you still
have It?
OI No
Name of Storage Facllity Name QO Yes
Number Street Number Street

City State ZIP Code

 

City State ZIP Code

Ea Identify Property You Hold or Control for Someone Else

23. Do you hold or contro! any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
w No
CD Yes. Fill in the details.
Where is the property? Describe the property Value

 

Owner's Name $

 

Numt Street

 

Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

| Part 10: | Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

2 Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

 

= Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utllize it or used to own, operate, or utilize It, including disposal sites.

= Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or slmllar term.

Report ail notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

YW No

C) Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street —
Clty State ZIP Code
Clty State ZIP Code
Official Form 107 Statement of Financlal Affairs for Individuals Filing for Bankruptcy page 10

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 48 of 54
Debtor 1 Evelyin J. Blackmon Case number (if known)

First Name Middle Name Last Name

 

25.Have you notified any governmental unit of any release of hazardous material?

MW No

O) Yes. Fill In the details.

 

 

 

Governmental unlt Environmental law, if you know It Date of notice
|
Name of site Governmental unlt
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Wd No

C) Yes. Fill in the details.

Court or agency Nature of the case Status of the

 

 

 

case
Case title Q
Court Name Pending
CQ) on appeal
Number Street Q Concluded
Case number City State ZIP Code

Cai Give Detalls About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
C) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
UL) Amember of a limited liability company (LLC) or limited liability partnership (LLP)
Oa partner in a partnership
C} An officer, director, or managing executive of a corporation

 

C) An owner of at least 5% of the voting or equity securities of a corporation

Wi No. None of the above applies. Go to Part 12.

U) Yes. Check all that apply above and fill in the details below for each business.

Describe the nature of the business Employer Identification number |
Do not Include Soclal Security number or ITIN.

 

Business Name

 

 

 

|
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code
Describe the nature of the business Employer Identification number

Do not include Soclal Security number or ITIN.

 

Business Name

EIN: -

 

Number Street
Name of accountant or bookkeeper Dates business existed

 

From To

 

Clty State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 49 of 54
Debtor 1 Evelyin J. Blackmon Case number (if known)

 

 

First Name Middle Name Las| Name

Employer Identification number
Do not Include Soclal Security number or ITIN.

Describe the nature of the business

 

Business Name

"BIN: -

 

 

plumber” gstrect Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial

institutions, creditors, or other parties.

Wi No

Q) Yes. Fill in the details below.

Date issued

 

Name MM / 0D /YYYY

 

Number Street

 

 

Clty State ZIP Code

Es sien Below

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.A. §§ 152, 1341, 1519, and 3571.
. 7 (PV Zit uM i x%
Signature of Debt P v

ou [H() 7

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

wv No
QO) Yes

Signature of Debtor 2

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

 

OC) No
WI Yes. Name of person Alice Gill . Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).
Official Form 107 Statement of Financial Affairs for Individuals Fillng for Bankruptcy page 12

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 50 of 54
 

Fill in this information to identify the case:

 

 

Debtor 4 Evelyn J. Blackmon

Paral Nannie Middle Name Last Namie
Debtor 2 a
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Northern District of California

Case number Chapter v
(If known)

 

Official Form 119
Bankruptcy Petition Preparer’s Notice, Declaration, and Signature 42/15

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out thls form every time they help prepare documents that are filed in the
case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

EE Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
fillng or accept any compensation. A signed copy of this form must be flled with any document prepared.

 

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

® whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

aw whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

® whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

= whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;
m what tax consequences may arise because a case is filed under the Bankruptcy Code;

™ whether any tax claims may be discharged;

® whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

™ how to characterize the nature of your interests in property or your debts; or

® what procedures and rights apply ina bankruptcy case.

The bankruptcy petition preparer Alice Gill has notified me of
Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

y Hf Df, [ Ju Date Al? (‘

Signature of Debtor 1 ackrfoyledging receipt ofthis notice

   

_ _ ee _ Date
Signature of Debtor 2 acknowledging receipt of this notice MM/DD /YYYY

 

Official Form 119 Bankruptcy Petitlon Preparer’s Notice, Declaration, and Signature page 1

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 51 of 54
Debtor 1

Evelyn J.

Blackmon

 

First Name Middle Name

Last Name

| Part 2: | Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, | declare that:

Case number (if inown),

® | ama bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

= | or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

® if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before

accepting any fee from the debtor.

Alice Gill, Bankruptcy Petition Preparer

 

 

 

Printed name Title, if any Firm name, if it applies
PO Box 1022

Number Street

San Leandro CA 94577 510-207-1012
City State ZIP Code Contact phone

| or my firm prepared the documents checked below and the completed declaration is made a part of each document that | check:

(Check all that apply.)

wi Voluntary Petition (Form 101)

1] Statement About Your Social Security Numbers

(Form 121)

| Summary of Your Assets and Liabilities and
Certain Statistical Information (Form 106Sum)

WI schedule A/B (Form 1064/8)
GA Schedule ¢ (Form 106C)
G4 Schedule D (Form 106D)
GA Schedule E/F (Form 106E/F)
QW schedule G (Form 1066)
MA schedule H (Form 106H)

MZ schedule | (Form 1061)
Y Schedule J (Form 106J)

)

Declaration About an Individual Debtor's
Schedules (Form 106Dec)

Statement of Financial Affairs (Form 107)

Statement of Intention for Individuals Filing
Under Chapter 7 (Form 108)

WA

A} Chapter 7 Statement of Your Current
Monthly Income (Form 122A-1)

Yi Statement of Exemption from Presumption

of Abuse Under § 707(b)(2)

(Form 122A-1Supp)

Chapter 7 Means Test Calculation
(Form 122A-2)

wl

Os BU O

Chapter 11 Statement of Your Current Monthly
Income (Form 122B)

Chapter 13 Statement of Your Current Monthly
Income and Calculation of Commitment Period
(Form 122C-1)

Chapter 13 Calculation of Your Disposable
Income (Form 122C-2)

Application to Pay Filing Fee in Installments
(Form 103A)

Application to Have Chapter 7 Filing Fee
Waived (Form 103B)

A list of names and addresses of all creditors
(creditor or mailing matrix)

Other

Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

Moet A

Signature OFbarkruplcy petliin preparer or officer, principal, responsible

person, or partner

Alice Gill

 

Printed name

 

Signature of bankruptcy petition preparer or officer, principal, responsible

person, or partner

 

Printed name

Official Form 119

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38

Bankruptcy Petitlon Preparer’s Notice, Declaration, and Signature

-60-2992

Social Security number of person who signed

Social Security number of person who signed

pate 09/10/2019
MM/ DD /YYYY

Date
MM/DD/YYYY

page 2

Page 52 of 54
B 201B (Form 201B) (12/09)

UNITED STATES BANKRUPTCY COURT

Northern District of California

In re Evelyn J. Blackmon a Case No.
Debtor
Chapter 7

CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
UNDER § 342(b) OF THE BANKRUPTCY CODE

Certification of [Non-Attorney] Bankruptcy Petition Preparer
I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the
attached notice, as required by § 342(b) of the Bankruptcy Code.

 

Alice Gill, Bankruptcy Petition Preparer _563-60-2992 _
Printed name and title, if any, of Bankruptcy Petition Preparer Social Security number (If the bankruptcy petition
Address: PO Box 1022 preparer is not an individual, state the Social Security
Sar Leandro, A eae . number of the officer, principal, responsible person, or
Ko U/ i partner of the bankruptcy petition preparer.) (Required
X Khe, fA. Ky _ by 11 U.S.C. § 110.)

Signature of Bankruptcy Petition Preparer or officer,
principal, responsible person, or partner whose Social
Security number is provided above.

Certification of the Debtor
I (We), the debtor(s), affirm that I (we) have received and read the attached notice, > as required by § 342(b) of the Bankruptcy

 

 

- wb pH
Evelyn J. Blackmon ; x KA ln Ayo /}/9
Printed Name(s) of Debtor(s) Signature of Debtor” Dag i
Case No. (if known) _ x. _

Signature of Joint Debtor (if any) Date

 

Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has

NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form B1 contains a certification by the
debtor’s attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy
petition preparers on page 3 of Form B1 also include this certification.

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 53 of 54
B2800 (Form 2800) (12/15)

United States Bankruptcy Court

 

 

 

Northern District Of California
In re Evelyn J. Blackmon Case No.
Debtor
Chapter 7

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 110(h)(2).]

I, Under 11 U.S.C. § 110¢h), I declare under penalty of perjury that | am not an attorney or employee of an
attorney, that | prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services | have agreed to ACC€Pt.....cccssessssessvseenesveens $ 150.00

Prior to the filing of this statement I have received... $ 150,00
wt

Balance Due... ccssesesssssetesscsenecersereesesesensesetenensesesseesnesesesssaeesssessasescassesanasenes $ eo

2. ] have prepared or caused to be prepared the following documents (itemize):

and provided the following services (itemize):

3, The source of the compensation paid to me was:
Debtor / Other (specify)
4. The source of compensation to be paid to me is:
Debtor Other (specify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation

of the petition filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with
this bankruptcy case except as listed below:

 

 

 

 

NAME A y (] : SOCIAL SECURITY NUMBER
KY / / X ff _}
— Kec Af _ 563-560-2992 Pili [9-0/9
Signature Social Security number of bankruptcy até!
petition preparer*
Alice Gill _ _ PO Box 1022, San Leandro, CA 94577 _
Printed name and title, if any, of Address

Bankruptcy Petition Preparer

* If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
responsible person or partner of the bankruptcy petition preparer. (Required by I U.S.C. § 110).

A bankruptcy petition preparers failure to comply with the provisions of title 11 and the Federal Rules of
Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

Case: 19-42212 Doc#1 Filed: 09/30/19 Entered: 09/30/19 10:06:38 Page 54 of 54
